Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a digital-to-analog converter apparatus and method, the apparatus comprising inter alia: a plurality of timing adjustment circuits, each of the plurality of timing adjustment circuits being disposed between a respective input terminal of a plurality of input terminals and a respective switch circuit of a plurality of switch circuits, each of the plurality of timing adjustment circuits being configured to adjust a respective timing of inputting a multi-bit digital signal to each of the plurality of switch circuits; and an adjustment circuit configured to adjust a respective timing of inputting the multibit digital signal to each of the plurality of switch circuits so as to offset a difference in a propagation time of a respective signal from each of the plurality of switch circuits to the output terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Choe et al (US 2012/0007757) teach a digital-to-analog converter comprising: a core circuit comprising: a plurality of input terminals for receiving multi-bit digital signals; an output terminal for transmitting an analog signal; a plurality of constant current sources; a plurality of switch circuits, each of the plurality of switch circuits being connected in series to a respective constant current source of the plurality of constant current sources; and a load resistor connected to the output terminal, the core circuit being configured to: select whether or not to allow a current to flow through each of the plurality of switch circuits based on the multi-bit digital signals; and output a voltage generated by allowing the current flowing through the plurality of switch circuits through the load resistor from the output terminal as the analog signal.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845